Appeal from an order dismissing a writ of habeas corpus. Nearly nine years ago relator was convicted of petit larceny and sentenced ‘to the Institution for Male Defective Delinquents at Napanoeh, N. Y., and in a very brief period was transferred to Woodbourne Institution. For two years he was out on parole, committed no crime, but did violate rules as to continuing in the place of employment to which he was assigned and in failing to report to the parole officer. His mental age is about eleven out of a normal of fourteen years, with an intelligence quotient of about seventy in a normal of eighty-five to one hundred. This appears in the case book and in the testimony of physicians called on his behalf. The Special Term in dismissing the writ in 1944 finds justification in the fact that relator would be eligible for parole on January 15, 1945. When this is written a year has gone by and the anticipated parole has not occurred. Nothing is *783shown that indicates the slightest benefit to the relator from his long incarceration. Several years ago he successfully completed a correspondence course given by Cornell University in dairying and the care of stock. Order reversed on the facts, with $50 costs and disbursements to appellant, and matter remitted to the Special Term for a new hearing. All concur. [See post, p. 965.]